DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0233905 (Jain).
Regarding claim 9, ’905 teaches: A high density warp fiber fabric (fig. 2) comprising a thread count of at least 400 and a surface index value (par. 8 summary teaches woven fabric with thread count being 600, which discloses a specific data point within the claimed range and the woven fabric inherently has some measure of surface index).  
	‘905 does not explicitly disclose or teach a woven fabric with the claimed surface index values.
	However, ‘905 does explicitly teach and recognize the term “surface index value” as a results-oriented variable for affecting the final smoothness or hairiness of the fabric.  Explicitly, ‘905 states, “The surface index can be used to judge, for example, whether a textile will scratch or feel too smooth. In example embodiments, the index is determined by the number and length of the fiber ends protruding from the fabric's bulk. Typically, the surface index value comprises a range of between about 2-15, where 2 is generally a substantially smooth feel and wherein 15 is generally a substantially rough feel…(par. 28, detailed description).”  This teaching explicitly teaches ‘surface index value’ as a known variable that is known to measure a fabric’s smoothness, hairiness and feel (e.g. lower surface index is smooth while higher indices are rougher).  
	Further the surface index recited for ‘905 fabric is between about 2.4 to about 4.0.  The claimed range is 1.95 to 2.20.  The claimed range is close to the range of the example embodiment fabric and is within the range taught by ‘905 as known and conventional.
	The MPEP is also explicit with regards to the prima facie obviousness of claimed ranges.
	MPEP 2144.05 explicitly states:
	“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  
 	Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the fabric taught by ‘905 to modify it’s surface index value to the claimed index value because in one respect as per the MPEP claimed ranges and prior art ranges that are close would have been expected to have the same properties and secondly because the ‘905 reference clearly teaches surface indices from 2-15 are conventional and lower surface indices are known to provide smoother, less hairy final fabric products.
	Regarding claims 10 and 11, ‘905 discloses in par. 24 a woven fabric example with 236 warps per inch weaving density and 368 picks/wefts per inch weaving density.
	These citations of warp and weft density are only 4 and 13 yarns, respectively, outside of the claimed ranges.
	As per the MPEP cited above regarding claimed ranges that are close to the prior art a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the fabric taught by ‘905 to have a slightly different warp and weft yarn weaving density as claimed the warp and weft densities are not shown to have any unexpected results and are sufficiently close enough that one skilled in the art would have expected them to have the same properties.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘905 in view of US 3822727 (Small et al.).
The teachings of ‘905 above teach claimed limitations above but does not disclose claimed denting arrangement of 5 yarns per dent.
However, ’727 is referenced as it teaches explicitly, “Normally, one warp end is passed through each dent or space in the reed. However, by skipping dents or spaces in the reed, the density of the final woven cloth will be reduced. By contrast, placing two or more warp ends through the same space or dent in the reed will have the effect of increasing density of the final woven cloth. It will be apparent that in threading the warp ends through the reed, it will be possible to skip dents while threading warp ends in the table section while at the same time placing two or more warp ends in the same dents of the hinge section. This practice can be used to augment other means for increasing the density of the hinge section or may be used alone in some instances (par. 19 detailed description).”
	Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the fabric taught by ‘905 to further include the denting arrangement taught by ‘727 which teaches that is it known to use two or more warp ends through the same space or dent in the reed to result in increased density of the final cloth as desired.
Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘905 in view of US 3822727 (Small et al.) as applied to claims above, and further in view of US 2020/0040490 (Jain).
The combined teachings cited teach all of the claims above but do not teach claimed method steps recited in claims 13-15.
Regarding claim 13, ‘490 does teach a weaving method as explicitly shown by the flowchart in fig. 5.  Also, ‘490 teaches explicitly, “the loom shed setting is maintained for minimum stress on the warp yarn by setting the back rest height to 15 mm compared to 30 mm for conventional weaving. And the shed crossing is set to 290 degrees compared to 310 degrees for conventional machine settings (par. 87, detailed description).”  This citation clearly explicitly recognizes ‘shed setting’ as a variable that has direct result of affecting the stress imparted on the warp yarns.  The citation also clearly shows the reference recognizes a smaller height results in less stress on the warp yarns which is wholly expected as a larger height dimension would be expected by one of ordinary skill in the art to have an increased opening angle and therefore inherently causing higher stress on a warp yarn than on a warp yarn shed with a lower opening height/angle.
	The teaching above explicitly teaches the claimed shed crossing range but does not teach the exact claimed ranges of shed setting height and back rest height.
	 However, both shed setting height and back rest height both are settings that adjust the ‘shed opening setting’. 
	Since ‘490 does teach ‘shed setting’ dimension as a known variable that is explicitly shown as known and expected to affect the amount of stress on the warp yarns it would have been obvious to one of ordinary skill in the weaving arts prior to filing the invention to arrive at the desired shed setting and back rest dimensions through routine optimization to arrive the desired levels of stress on the warp yarns of a weaving process.
	Regarding claim 14, ‘490 does teach a fabric with 5-end Sateen in fig. 9a and further explicitly teaches, “FIG. 9A shows a woven fabric 600 defining a 3-move, 5-end sateen weave comprising a plurality of warp and weft yarns 602, 604. As depicted, both the warp yarn 602 and the weft yarns 604 comprise the specialized yarn 228. According to some example embodiments, the weft yarn 604 can comprise two or more yarns, for example, as provided by multi-pick insertion. As shown in FIG. 9B, the woven fabric 600 defines a top side 610 and a bottom side 612, and wherein both the top and bottom sides 610, 612 comprise the specialized yarn 228 exposed thereon. According to alternate example embodiments, other sateen weave configurations are possible, for example, a 2-move, 5-end sateen weave. In further example embodiments, the specialized yarn 228 can be used for making fabrics of other weaves or configurations as desired. For example, according to some example embodiments, a 6-end, 7-end, 8-end or 10-end sateen weave fabric can be woven wherein at least one of the yarns comprises the specialized yarn 228. According to some example embodiments, the specialized yarn 228 is provided for making a fabric comprising a 5-move, 7-end sateen weave fabric, for example, with the thread count being between about 450-1200 (as described below). According to some example embodiments, multi-pick insertion can be provided in either of the warp and/or weft directions. According to alternate example embodiments, at least one of the specialized yarns 228 can be provided for making fabrics comprising other weaves such as a plain weave, an oxford weave, a basket weave or a twill weave. Optionally, other weaves can be provided as desired.”
	Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the combined teachings cited above to further include a 5-end sateen weaving setting as ‘490 teaches various widely known and conventional weaving patterns including 5-end sateen can be used as alternate weaving patterns to arrive at a desired woven fabric with the desired yarns to be presented on the desired surface of the fabric in the desired arrangement for a specific end use.
	Regarding claim 15, ‘490 does explicitly teach in Table 3 Head frame height in mm 70.70.68.67.70.72; respectively 1st frame height 70 mm; 2nd frame height 70mm; 3rd frame height 68 mm; 4th frame height 67 mm; 5th frame height 70 mm and 6th frame height 72 mm.
	In comparison to claimed frame heights, the 1st frame height is 2 mm outside of the claimed range; the 2nd is within/disclosing claimed range; the 3rd is within/disclosing claimed range; the 4th is within/disclosing claimed range and the 5th is 2mm away from claimed height.
	The only claimed heights not explicitly disclosed are 2 mm outside of the claimed dimensions.  Also frame heights are dimensions that affect the ‘shed opening’ dimension that as above is recognized as a results-oriented variable, i.e. larger opening equals larger stress on the warps and vice versa.  
	Therefore it would have been obvious to one of ordinary skill in the art of weaving technology to modify the frame height of a weaving method as desired to arrive at the desired level of warp stress during the weaving process and further because the claimed ranges of frame height not disclosed are sufficiently close to the prior art claimed frame heights that the properties resulting from the claimed frame height settings would be the same.
Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
The first assertion regarding Jain’s disclosure of typical/convention surface index value ranges is incorrect.  The exact quotation from Jain cited in the first action and in current action above is repeated here:
“Typically, the surface index value comprises a range of between about 2-15, where 2 is generally a substantially smooth feel and wherein 15 is generally a substantially rough feel…(par. 28, detailed description)”.  
This explicit teaching alone is sufficient to establish the prima facie case of obviousness cited above as ‘2’ is an explicit data point disclosed by the prior art as ‘typical’/’conventional’ that is within the claimed surface index range 1.95-2.2 inclusive.
This explicit citation from Jain also clearly shows the prior art recognizes ‘surface index value’ as a variable with known optimizable results, i.e. lower is smoother/higher is rougher.
Also as previously cited above The MPEP is also explicit with regards to the prima facie obviousness of claimed ranges.
	MPEP 2144.05 explicitly states:
	“In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  
 	Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to modify the fabric taught by ‘905 to modify its surface index value to the claimed index value because in one respect as per the MPEP claimed ranges and prior art ranges that are close (2.4 disclosed by Jain and 2.2 currently claimed are sufficiently close values of fabric hairiness and would be expected to have similar hairiness as the surface index values are less than 10% apart) would have been expected to have the same properties and secondly because the ‘905 reference clearly teaches surface indices from 2-15 are conventional and lower surface indices are known to provide smoother, less hairy final fabric products.
	These are the only arguments presented and no amendments are offered.  Previously cited rejections remain and are considered to be proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732